Name: COUNCIL REGULATION (EC) No 1974/95 of 10 July 1995 extending the provisional anti-dumping duty on imports of disodium carbonate originating in the United States of America
 Type: Regulation
 Subject Matter: America;  trade;  competition;  international trade;  chemistry
 Date Published: nan

 12. 8 . 95 EN Official Journal of the European Communities No L 191 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1974/95 of 10 July 1995 extending the provisional anti-dumping duty on imports of disodium carbonate originating in the United States of America THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community (! ), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EC) No 823/95 (2) imposed a provisional anti-dumping duty on imports of disodium carbonate originating in the United States of America ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of disodium carbonate originating in the United States of America imposed by Regulation (EC) No 823/95 shall be extended for a period of two months and shall expire on 14 October 1995. It shall cease to apply if, before this date the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1995. For the Council The President P. SOLBES MIRA (') OJ No L 209, 2. 8 . 1988, p. 1 . Regulation as last amended by Regulation (EC) No 522/94. (OJ No L 66, 10 . 3 . 1994, p. 10). (2) OJ No L 83, 13. 4. 1995, p. 8 .